Case 1:19-cv-11296-WGY Document 25 Filed 07/29/19 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MUNIQUE VIANA SANTOS and
FRANCIS VIANA,

Petitioners,

CIVIL ACTION
NO. 19-11296-WGY

Vv.

KEVIN MCALEENAN,

Acting Secretary,

Department of Homeland Security;
TODD LYONS,

Acting Boston Field Office
Director, Immigration and
Customs Enforcement;

JOSEPH D. MCDONALD, JR.,

Sheriff of Plymouth County; and
ANTONE MONIZ,

Superintendent of Plymouth County
Correctional Facility,

Respondents.!}

eee eee ee ee ee ee ee ete eee

 

YOUNG, D.J. July 29, 2019
ORDER
On June 11, 2019, petitioners Munique Viana Santos
(“Santos”) and Francis Viana (“Viana”) (collectively,
“Petitioners”) filed a petition for a writ of habeas corpus.
Pet. Writ Habeas Corpus Under 28 U.S.C. § 2241 (“Pet.”), ECF No.

1. On June 28, 2019, Respondents Kevin McAleenan, Todd Lyons,

 

1 The Court substitutes respondent Todd Lyons for
Christopher Cronen pursuant to Federal Rule of Civil Procedure
25(d).
Case 1:19-cv-11296-WGY Document 25 Filed 07/29/19 Page 2 of 6

Joseph D. McDonald, Jr., and Antone Moniz (collectively,
“Respondents”) moved to dismiss the petition, see Resp’ts’ Mot.
Dismiss, ECF No. 12; Mem. Supp. Resp’t’s Mot. Dismiss & Opp’n
Pet’r’s Mot. TRO (“Mot. Dismiss”), ECF No. 13, and to reconsider
the temporary stay of removal that Judge Saris entered after
ordering service, see Resp’t’s Mot. Reconsider June 12, 2019
Order, ECF No. 14; Order, ECF No. 4. On July 9, 2019, Judge
Wolf transferred the case to this session of the Court per Local
Rule 40.1, ECF Nos. 17, 18. Petitioners opposed Respondents’
motions on July 17, 2019, Pet’rs’ Mem. Opp’n Resp’ts’ Mot.
Dismiss Pet. Writ Habeas Corpus (“Opp’n Mot. Dismiss”), ECF No.
21; Pet’rs’ Mem. Opp’n Resp’ts’ Mot. Reconsider June 12, 2019
Order, ECF No. 22. Respondents filed a reply memorandum on July
24, 2019. Reply Pet’r’s Mem. Opp’n Resp’ts’ Mot. Dismiss
(“Reply”), ECF No. 24.

After careful review of the parties’ submissions, the Court
DISMISSES the petition, ECF No. 1. Putting aside whether res
judicata, the abuse of the writ doctrine, or section 2244 of
chapter 28 of the United States Code precludes this petition,
the Court concludes that Petitioners bring the same substantive
claims in this petition as they lodged in a previously dismissed
petition. Compare Pet. Writs Emergency Habeas Corpus, Mandamus
& Compl. Decl. & Inj. Relief, Civ. A. No. 18-12232-WGY, ECF No.

1 (D. Mass. Oct. 25, 2018) and Santos v. Cissna, Civ. A. No. 18-

 

[2]
Case 1:19-cv-11296-WGY Document 25 Filed 07/29/19 Page 3 of 6

12232-WGY, 2019 WL 1745187 (D. Mass. Apr. 18, 2019), with Pet.

True, the instant petition additionally asserts that Viana
belongs to a certified class of plaintiffs eligible to seek
provisional unlawful presence waivers, see Pet. 19; Order 7 2,
Calderon Jimenez v. McAleenan, Civ. A. No. 18-10225 (May 17,
2019) (Wolf, J.), ECF No. 253. This distinction makes no
difference, however, because the Court already decided that
Viana lacks even a colorable entitlement to a waiver through
that process. See Santos, 2019 WL 1745187, at *2 (citing 8
C.F.R. § 212.7 (e) (4) (v)).

In adherence to its previous decision, the Court thus
GRANTS Respondents’ motion to dismiss, ECF No. 12.

The Court nonetheless dismisses the instant petition
without prejudice and DENIES Respondents’ motion to reconsider,
ECF No. 14. In their opposition to Respondents’ motion to
dismiss, Petitioners point to the Ninth Circuit’s recent
decision in Thuraissigiam v. United States Department of

Homeland Security, 917 F.3d 1097 (9th Cir. 2019). See Opp’n

 

Mot. Dismiss 4-6. There, the Ninth Circuit held that Congress
violated the Suspension Clause when it stripped federal courts
of jurisdiction to consider habeas corpus petitions alleging
that immigration authorities did not follow their own procedures
and applicable legal standards for reviewing asylum claims

raised in expedited removal proceedings. See Thuraissigiam, 917

 

[3]
Case 1:19-cv-11296-WGY Document 25 Filed 07/29/19 Page 4 of 6

F.3d at 1118-19 (declaring application of section 1252(e) (2) of
chapter 8 of the United States Code violated the Suspension
Clause). Insofar as Petitioners challenge the validity of the
expedited removal scheme, their challenge fails because “an
alien seeking initial admission to the United States requests a
privilege and has no constitutional rights regarding his
application, for the power to admit or exclude aliens is a

sovereign prerogative.” See Landon v. Plasencia, 459 U.S. 21,

 

32 (1982); see also Thuraissigiam, 917 F.3d at 1103, 1112-13

 

(distinguishing case from Garcia de Rincon v. Dep’t of Homeland

 

 

Sec., 539 F.3d 1133, 1141 (9th Cir. 2008), which upheld
expedited removal process’s limits on habeas corpus review
against general due process objections). The Thuraisssigiam
decision only holds that section 1252(e)(2)’s limits on habeas
corpus review of the expedited removal process suspends the writ
of habeas corpus insofar as it fails to provide immigrants with
a “meaningful opportunity” to show they are entitled to asylum.
Thuraissigiam, 917 F.3d at 1110, 1117.

In their opposition, Petitioners suggest -- for the first
time -- that Viana had an asylum claim when he first attempted
to enter the United States but did not request asylum because he
“was not made aware that he could have raised a valid claim for
political asylum due to the imminent threat which his family in

Brazil faced due to local gang violence which had targeted them

[4]
Case 1:19-cv-11296-WGY Document 25 Filed 07/29/19 Page 5of6

prior to his arrival in 2002.” Opp’n Mot. Dismiss 5. This
claim may fall within the Thuraissigiam decision’s ambit because
the expedited removal process has long required immigration
officers to advise immigrants subject to that process of their

right to claim asylum, see American Immigration Lawyers

 

Association v. Reno, 18 F. Supp. 2d 38, 44 (D.D.C. 1998), aff'd,

 

199 F.3d 1352 (D.C. Cir. 2000), but Petitioners only fleetingly
allude to this possible ground for relief in their brief, Opp’n
Mot. Dismiss 5. Respondents counter with a factual argument --
that “Viana was not deprived of an opportunity to present an
asylum claim.” Reply 4.

Consequently, the Court dismisses the petition without
prejudice and with leave to file a motion to amend the petition
in light of the seriousness of this late-offered allegation. In
that motion and proposed amended petition, Petitioners may
attempt to support factually and legally their claim to relief
based on Viana’s supposed unawareness of his right to present an
asylum claim. The Court further observes that the Thuraissigiam
decision not only created a circuit split with the Third

Circuit, see Castro v. United States Department of Homeland

 

 

Security, 835 F.3d 422 (3d Cir. 2016), but also the petitioner
in Thuraissigiam challenged directly his expedited removal
order, not the reinstatement of a final removal order. See

Thuraissigiam, 917 F.3d at 1100, 1111.

[3]
Case 1:19-cv-11296-WGY Document 25 Filed 07/29/19 Page 6 of 6

Moreover, the Court enters this order having reserved
decision on whether res judicata,* the abuse of the writ
doctrine,? or section 2244(a) of chapter 28 of the United States
Code’ proscribe this second habeas corpus action.

SO ORDERED.

     

WILLIAM G. YQUN
DISTRICT JUDE

 

2 The Court observes that, historically, res judicata did
not apply to habeas corpus petitions. See Sanders v. United
States, 373 U.S. 1, 7-8 (1963).

3 The Third Circuit has applied the abuse of the writ
doctrine to dismiss a second habeas corpus petition challenging
a petitioner’s immigration detention. See Zayas v. Immigration
and Naturalization Serv., 311 F.3d 247, 257-58 (3d Cir. 2002)
(citing McCleskey v. Zant, 499 U.S. 467, 495 (1991)).

 

4 Section 2244(a) states:

No circuit or district judge shall be required to
entertain an application for a writ of habeas corpus
to inquire into the detention of a person pursuant to
a judgment of a court of the United States if it
appears that the legality of such detention has been
determined by a judge or court of the United States on
a prior application for a writ of habeas corpus,
except as provided in section 2255.

28 U.S.C. § 2244(a).

[6]
